Dear Marshall Cazes:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub, which has been assigned to me for research and reply. You inquire whether a city marshall may also serve as a deputy sheriff without violating the dual officeholding statutes.
The office of sheriff and a municipal government are two separate local political subdivisions under LSA-R.S. 42:62(9) of Louisiana's Dual Officeholding and Dual Employment Law.  Holding a municipal office as City Marshall while holding full-time employment as deputy sheriff in another local political subdivision is not prohibited by law.  Based on this determination, we conclude it is lawful for you to serve simultaneously as Port Allen City Marshall and Deputy Sheriff of West Baton Rouge Parish. See Atty. Gen. Opinions 79-1206 and 82-716, attached.
We hope this interpretation of the law will be helpful to you. Should you have further inquiries, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI:KLK:ams 0107E